Citation Nr: 0423804	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active military duty from April 1970 to 
November 1971.  This appeal comes properly before the Board 
of Veterans' Appeals (Board) from a June 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO).


FINDING OF FACT

The veteran's service-connected diabetes mellitus, Type II, 
is treated by a restricted diet and requires insulin; there 
is no regulation of activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus, Type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, a VCAA notice letter dated in 
May 2002 was sent to the veteran informing him that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in June 2002.  The veteran was asked 
to advise VA if there was any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in a statement of the case and 
a supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this 
claim is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.  

Service records show that the veteran served in Vietnam from 
November 1970 to November 1971.  Service connection was 
granted for the veteran's diabetes mellitus, Type II, as due 
to Agent Orange exposure, in June 2002, with an effective 
date of July 9, 2001, and was evaluated at 20 percent 
disabling at that time.  The veteran contends that his 
service-connected diabetes warrants a rating in excess of 20 
percent.

Private treatment notes dating from June 1996 to August 
2001indicate that the veteran sought treatment for his 
diabetes.  Following a reaction in June 1996, the private 
physician noted that the veteran "is very knowledgeable 
about his diabetes and understands the importance of 
consistency with diet and activity and his insulin dosage....  
This is about the third episode that I am aware of that has 
happened in about six years."  Further notes indicate that 
the veteran "allows his sugars to run high" but that he had 
no further episodes as of August 2001.  There was no 
indication that the veteran's activities were being 
regulated; only that he was instructed to better monitor his 
blood sugar.

Upon VA examination in June 2002, the examiner noted that the 
claims file was not available for review.  The veteran 
reported having had two hypoglycemic reactions in the past; 
one in approximately 1995, and the other in approximately 
1997.  The veteran reported that since his reactions, he had 
kept "tighter control" of his blood sugar levels, keeping 
them under 120, because he "does not want to risk losing his 
position as a mail carrier... since he is two and one-half 
years away from retirement at this point."  The veteran 
denied any weight loss or gain since his last examination.  
The veteran also "denies any specific restriction on his 
daily activities."  He reported that his then-current 
treatment regimen consisted of 20 to 22 units of N Insulin 
and 6 to 9 units of R Insulin in the morning, and 20 to 22 
units of N Insulin and 6 to 9 units of R Insulin in the 
evening.  The veteran denied any other problems.

Laboratory results from the examination showed that the 
veteran had an elevated glucose of 388.  The veteran reported 
that, because he had to have a fasting blood work, his 
insulin regimen timing was not on schedule, and this may have 
accounted for the abnormality.  The examiner observed that 
the veteran was alert, oriented, and in no acute distress.  
Sensation testing of the upper and lower extremities was 
equal and intact bilaterally on either of the feet.  Range of 
motions were intact and within normal limits.  Posterior 
tibial pulse was 2+/4 bilaterally.  Dorsalis pedis pulse was 
2+/4 bilaterally, and monofilament testing of both feet 
revealed sensation to be intact and within normal limits 
bilaterally.  The veteran had no rashes or lesions.  Cranial 
nerves II through XII were intact, and there was no visible 
tremor.  The examiner assessed the veteran's condition as 
"Diabetes type II mellitus, poorly controlled."

Further, VA outpatient treatment notes dating from September 
2002 to February 2004 indicate that the veteran sought 
treatment and follow-up for his diabetes.  Throughout these 
notes, the VA examiners counseled the veteran to exercise, 
follow a diabetic diet, to be "more selective with the food 
he eats in the restaurants," to quit smoking, and to quit 
drinking alcohol.  The veteran was not counseled to regulate 
his activities.

In this case, the veteran has been assigned a 20 percent 
disability evaluation for his service-connected diabetes 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2003).  The veteran contends that his service-
connected diabetes warrants a rating of 40 percent.  However, 
on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Diagnostic Code (DC) 7913 provides that a maximum 100 percent 
evaluation is warranted for diabetes mellitus when it 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalization per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A 60 percent evaluation is warranted 
for diabetes mellitus that requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalization per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A 40 percent 
evaluation is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  
Id.  A 20 percent evaluation is warranted for diabetes 
mellitus that requires insulin and a restricted diet, or oral 
hypoglycemic agent and restricted diet.  Id.  A 10 percent 
evaluation is warranted for diabetes mellitus that is 
manageable by restricted diet only.  Note (1) to DC 7913 
further states that compensable complications of diabetes are 
to be separately rated unless they are part of the criteria 
used to support a 100 percent evaluation.  Id.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Id.  Note (2) 
states that when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.  Id.

As stated above, according to DC 7913, a 40 percent 
evaluation is warranted for diabetes mellitus when a person 
requires insulin, a restricted diet, and regulation of 
activities.  Id. (emphasis added).  In this case, the 
evidence of record shows that the veteran meets the criteria 
of requiring a restricted diet and required insulin, but does 
not require the regulation of activities.  After a review of 
the evidence of record, the Board concludes that an initial 
rating greater than 20 percent for service-connected diabetes 
mellitus is not warranted under DC 7913.  Therefore, 
entitlement to a greater initial rating for the veteran's 
service-connected diabetes mellitus, Type II, as due to Agent 
Orange exposure, is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



